02-12-607-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00607-CR
 
 



Jason
  Brian Burress
 
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
 
§
 
§
 
§


From County Criminal
  Court No. 4
 
of
  Denton County (CA-2012-00002-CCA)
 
January
  31, 2013
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction. 
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00607-CR
 



Jason Brian Burress


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
----------
FROM County
Criminal Court No. 4 OF Denton COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Jason Brian Burress attempts to appeal his conviction for speeding.  Appellant
appealed his conviction from the municipal court to the county criminal court,
which signed its order on October 23, 2012.  No motion for new trial was filed. 
Under our rules, Appellant’s notice of appeal was due on November 26, 2012.  See
Tex. R. App. P. 26.2(a)(1).  Appellant did not file his notice of appeal,
however, until December 3, 2012.
An
appellate court may extend the time to file the notice of appeal if, within
fifteen days after the deadline for filing the notice of appeal, the party (a)
files in the trial court the notice of appeal and (b) files in the
appellate court a motion complying with rule 10.5(b).  Tex. R. App. P. 26.3. 
In this case, a motion to extend time to file the notice of appeal was due on December
11, 2012.  See id.  Appellant filed a response to our jurisdiction
letter, which we broadly construe as a motion to extend time to file his notice
of appeal, on December 27, 2012.  It is, therefore, untimely.
A
notice of appeal that complies with the requirements of rule 26 is essential to
vest this court with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998).  The court of criminal appeals has held that, without a
timely filed notice of appeal or motion for extension of time, we cannot
exercise jurisdiction over an appeal.  See Olivo v. State, 918 S.W.2d
519, 522 (Tex. Crim. App. 1996); see also Slaton, 981 S.W.2d at 210.
Because
Appellant’s notice of appeal and motion to extend time to file notice of appeal
were untimely, we have no jurisdiction over this appeal.  Accordingly, we deny
the motion to extend time to file notice of appeal and dismiss the appeal for
want of jurisdiction.  See Tex. R. App. P. 26.3, 42.3(a), 43.2(f).
 
 
PER CURIAM
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  January 31, 2013




[1]See Tex. R. App. P. 47.4.